Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Clinton Bernard Frazier-El appeals the district court’s order denying his motion for a downward departure. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Frazier-El, No. 1:96-cr-00469-WMN-1 (D.Md. Aug. 13, 2009). We dispense with oral argument because the *864facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.